Citation Nr: 1709934	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for hypothyroidism.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1979 to November 1980, May 1982 to May 1984, and September 1991 to June 1994, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2012, the Board remanded the claim for further development.

In October 2014, the Board denied the claim.  

In January 2016, the United States Court of Appeals for Veterans Claims (Court)
Vacated the October 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In March 2016, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This claim must be remanded again for further development, as explained below.  Such development will aid the Board in making an informed decision, and help ensure that the claim is afforded every consideration.

The Board finds that clarification is warranted of an April 2016 VA Disability Benefits Questionnaire (DBQ) filled out by a private physician, D.B., M.D.  In this report, the physician attributed many of the Veteran's symptoms and pathology to hypothyroidism, including cold intolerance, weight gain, myeloneuropathy, depression, bradycardia, and muscular weakness.  However, no explanation was provided as to why these manifestations are attributable to his hypothyroidism as opposed to other service-connected disabilities including Raynaud's disease, muscle weakness due to axial myopathy, dysthymic disorder, major depression, and posttraumatic stress disorder (PTSD), mediastinal chest mass with dyspnea due to axial myopathy, and neuropathies.  In this regard, the treatment records in the file, including VA and private rheumatology consultations, show that no medical professional, including those specializing in rheumatology and endocrinology who have examined the Veteran and reviewed his medical history, have attributed these manifestations to hypothyroidism as opposed to other service-connected conditions associated with residuals of chemotherapy and radiation treatment, including the above-listed disabilities.  The Veteran has also not been diagnosed with bradycardia.  VA examiners who have reviewed the claims file in connection with this claim all agree that these manifestations are not due to hypothyroidism, but rather due to other conditions for which service connection has been established.  With regard to weight gain, the records in the file reflect that no other medical professional has found that the Veteran's weight gain was abnormal or due to hypothyroidism.  

Indeed, it is not clear what symptoms are associated with the Veteran's hypothyroidism.  For example, Mayo Clinic records, which include a rheumatology consultation, reflect a diagnosis of myeloneuropathy resulting from chemotherapy and radiation treatment.  They do not attribute the Veteran's symptoms to hypothyroidism.  An April 2007 private rheumatology consultation record reflects the conclusion that it was not believed the Veteran's symptoms were related to a rheumatological problem.  His numbness and cold sensitivity were attributed to Raynaud's phenomenon, and his peripheral neuropathy was attributed to previous chemotherapy.  These conditions are already service-connected.  A June 2007 private endocrinology consultation also did not come to a clear conclusion that the Veteran's symptoms were due to hypothyroidism, and indeed referred to the VA diagnosis of "central hypothyroidism as a "gift diagnosis," which would seem to suggest that it was not necessarily warranted.  In March 2012 and August 2016 VA examination reports, as well as in earlier VA examinations, VA examiners concluded that the Veteran's symptoms were not attributable to hypothyroidism but rather to other disabilities for which service connection has been established. 

The Board recognizes that, as stated by the Veteran, there may be manifestations stemming both from other service-connected disabilities and his hypothyroidism.  The Board is also award of the Veteran's statements, submitted with medical treatises, explaining that laboratory test results would not necessarily correlate with symptoms.  However, with the exception of Dr. D.B.s' findings in the April 2016 DBQ, no physician has found that his hypothyroidism is manifested by bradycardia, cold intolerance, weight gain, cardiovascular involvement, muscular weakness, or mental disturbance.  

In sum, the findings by Dr. D.B. in the April 2016 DBQ are not consistent with the findings in rheumatology consultations and other treatment records, many of which include detailed and thorough discussions of the Veteran's medical history and the clinical findings.  In the August 2016 VA examination report, the examiner reviewed the April 2016 DBQ but found that it was not supported by the Veteran's medical history or medical information from cited sources regarding hypothyroidism.  Moreover, the findings in the April 2016 DBQ are not otherwise supported by an explanation.  Accordingly, the physician should be asked to clarify these findings with an explanation to aid the Board in making an informed decision.  Cf. Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  

In light of the conflicting findings in the April 2016 DBQ and August 2016 VA examination report, a new medical opinion should be obtained by a VA physician specializing in endocrine disorders, or with other appropriate expertise, as to whether the Veteran's hypothyroidism is manifested by cold intolerance, muscular weakness, mental disturbance, cardiovascular involvement, bradycardia, weight gain, or other signs or symptoms.  Such an opinion will aid the Board in weighing the evidence.  

Finally, the April 2016 DBQ and other evidence of record raises the issue of whether the Veteran's hypothyroidism and other service-connected disabilities result in unemployability, which is part and parcel of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 38 C.F.R. §§ 3.340, 4.16 (2016).  Specifically, this report and statements by the Veteran indicate that he stopped working some time in 2007 due to hypothyroidism and symptoms including neuropathy, fatigue, and mental health issues, all of which are service-connected. 

Although his separate service-connected disabilities have been assigned a combined 100 percent rating throughout the pendency of this appeal, this issue is not moot.  Specifically, if a 100 percent rating is not in effect for any one service-connected disability, the grant of a total disability rating based on individual unemployability (TDIU) may qualify the Veteran for special monthly compensation (SMC) at the "s" rate.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016); see also Bradley v. Peake, 22 Vet. App. 280 (2009).  It does not appear that SMC at this rate has been awarded during the pendency of this appeal.  Because, for example, his service-connected disabilities resulting from the effects of chemotherapy and radiation, including hypothyroidism, would constitute a single disability for TDIU purposes, a grant of TDIU based on a combination of such disabilities would serve as a single disability rated at 100 percent.  He then might have other service-connected disabilities involving distinct anatomical segments or bodily systems independently ratable at 60 percent or higher so as to meet the criteria for SMC at the "s" rate.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter informing him of the requirements for establishing a total disability rating based on individual unemployability.

2. Send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  He should be instructed to fill and return the form to VA. 

3. Request the private physician who authored the April 2016 DBQ to clarify his findings that the manifestations mentioned in that report are due to hypothyroidism.  Specifically, the physician should explain why hypothyroidism is the origin of these symptoms, and why they are not due to other service-connected conditions including Raynaud's phenomenon, muscle weakness due to axial myopathy, dysthymic disorder, major depression, and posttraumatic stress disorder, mediastinal chest mass with dyspnea due to axial myopathy, neuropathies, and/or other service-connected conditions, as found by other treating medical professionals, including rheumatologists.  The physician must provide a complete explanation in support of the conclusions reached.  

The physician's name, address, and phone number are included at the bottom of the report. 

The Veteran must be notified that the private physician who authored the April 2016 DBQ is being asked to clarify why the signs and symptoms mentioned in that report are manifestations of hypothyroidism as opposed to other conditions (as discussed above).  The Veteran should also be invited to obtain such clarification himself from the physician and submit it to VA.   

A copy of any response received from the physician must be furnished to the Veteran for his review, and he should be allowed an appropriate time to submit additional evidence or argument before the claim is readjudicated. 

4. Obtain an opinion from a VA physician specializing in endocrine disorders, or with other appropriate expertise, that identifies all manifestations of the Veteran's hypothyroidism since 2007.  If the physician is not a rheumatologist, he or she should clarify the nature of his or her expertise regarding hypothyroidism.  The claims file must be made available to the physician for review. 

The physician is asked to clarify whether the Veteran's hypothyroidism has been manifested by cold intolerance, muscular weakness, cardiovascular involvement, bradycardia, mental disturbance, weight gain, or other signs or symptoms.  The examiner should also discuss what role, if any, the Veteran's diagnosed hypogonadism may play with regard to these symptoms and his hypothyroidism, as hypogonadism is often mentioned in the treatment records pertaining to the Veteran's endocrine system.  A complete explanation must be provided in support of the conclusion reached.  

The physician is also asked to review the April 2016 DBQ in formulating the opinion.  However, the physician need not specifically discuss it except as deemed warranted.  

5. Then, after completing any other development that may be indicated, readjudicate the issue of entitlement to a higher rating for hypothyroidism.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. Finally, if a total rating cannot be assigned for hypothyroidism, adjudicate the issue of entitlement to TDIU.  This issue is not moot.  Special monthly compensation has not been awarded at the "s" rate.  While a total rating is already in effect based on the combined evaluation of service-connected disabilities, no single disability has been rated as 100 percent disabling during the course of this appeal.  If TDIU is granted based on one disability (including a group of disabilities that may constitute a single disability for TDIU purposes), the Veteran may be eligible for SMC at the "s" rate if the criteria are otherwise satisfied. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Rutkin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

